Citation Nr: 1542545	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-08 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

Entitlement to a rating in excess of 20 percent for service-connected left shoulder impingement syndrome with rotator cuff tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1982 to November 1985 and October 1986 to February 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Des Moines, Iowa Department of Veteran Affairs (VA) Regional Office (RO) which continued a 20 percent rating for service-connected left shoulder impingement syndrome with rotator cuff tear.  In May 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that a separate rating decision granted the Veteran a temporary total (100 percent) disability rating based on convalescence following surgery from October 6, 2010, and resumed a 20 percent rating from April 1, 2011.  That period is not for consideration here as the Veteran is already assigned a 100 percent  rating during that time.  

The Board also notes that the Veteran was granted a separate 10 percent rating for a left shoulder scar in January 2014.  He has not appealed that rating, and at the May 2015 videoconference hearing, he explicitly indicated that he did not wish for a higher rating for his left shoulder scar to be considered in the present appeal.  Therefore, that matter is not before the Board.


FINDING OF FACT

At no point does the evidence show that the Veteran's left shoulder impingement syndrome with rotator cuff tear has been productive of motion limited midway between the side and shoulder level; ankylosis of the scapulohumeral articulation; impairment of the humerus; impairment of the clavicle or scapula; or other pertinent neurological manifestations.

CONCLUSION OF LAW

A higher rating is not warranted for service-connected left shoulder impingement syndrome with rotator cuff tear.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes (Codes) 5200-03 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in February 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  During the May 2015 hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claim, and elicited testimony which shed additional light on the nature and severity of the Veteran's left shoulder impingement syndrome with rotator cuff tear.  Through his testimony, the Veteran appears to have demonstrated an understanding of the elements needed to substantiate his claim.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has not alleged that any notice was less than adequate.  VA's duty to notify is met.
In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board acknowledges that the Veteran indicated in his substantive appeal that he had applied for vocational rehabilitation due to his left shoulder disability, and that associated records (which are not included in the claims file) may bear upon the disability on appeal.  However, at his May 2015 hearing, the Veteran testified that he had not yet applied for vocational rehabilitation, that the only time he had done so previously was in 2005, and that he never completed the program at the time because he found employment.  He also specifically said that none of his vocational rehabilitation records would be pertinent to the present appeal.  VA examinations were conducted in March 2011, September 2011, and January 2013; together, the Board finds the reports of those examinations describe all findings and pertinent features of the Veteran's left shoulder impingement syndrome with rotator cuff tear in sufficient detail to allow for application of the relevant rating criteria.  The Veteran has had ample opportunity to respond and has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  The instant claim for increase was received on December 22, 2010.

The Veteran's left shoulder disability is currently rated under Code 5020, which directs that such disability be rated based on limitation of motion under Code 5201.  Under that Code, a 20 percent rating is warranted for limitation of motion at the shoulder level; a 30 percent rating is warranted for limitation of motion midway between the side and shoulder leve; and a maximum 40 percent rating is warranted for limitation of motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Code 5201.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

January 2010 VA treatment records show the Veteran complained of left shoulder pain, worse with overhead activity.  On physical examination, he had active flexion to 180 degrees and abduction to 90 degrees.  Internal rotation was to the back pocket, and external rotation was to 45 degrees with his elbow at his side.  There was no AC joint tenderness, or pain with cross-body adduction.  He had slightly less than normal strength on external rotation testing and in the supraspinatus area.  Subsequent records show the Veteran reported left shoulder pain, without any signs of swelling, crepitus, or hypertonicity.  There was some compensation on the left upper extremity during elevation, and tenderness to palpation at the coracoid process and humeral head.  Left shoulder active flexion was to 115 degrees, and active abduction was to 85 degrees.  There was decreased left shoulder strength in all ranges of motion.

In June 2010, the Veteran reported his shoulder was interfering with his ability to perform his work.  On physical examination, there was no tenderness over the AC joint and greater tuberosity or subacromial bursa.  The reported pain was at the anterolateral left shoulder.  Forward flexion of the left shoulder was only at 120 degrees, with an additional 20 degrees of passive flexion that was very painful.  He could actively abduct to only 100 degrees, with an additional 10 degrees of very painful passive abduction.  External rotation with the elbow at the side was an additional 10 degrees from the neutral position, and he could internally rotate to touch his back pocket.  He had decreased supraspinatus and infraspinatus strength.  Sensation was intact in all areas of the left hand.  August 2010 VA records show the Veteran complained of left shoulder pain for over a year.  He reported pain all the time, significantly worse when he slept or with overhead activity or heavy lifting.  On physical examination, he was diagnosed with a bursal sided rotator cuff tear with evidence of inflammation in his rotator cuff region.  In October 2010, VA records show the Veteran underwent a left shoulder diagnostic arthroscopy and subacromial decompression to treat left shoulder pain "consistent with a rotator cuff tear versus bursitis and impingement."

Thereafter, November 2010 VA records show the Veteran was doing well postoperatively.  He was in no acute distress, and could actively flex his left shoulder 280 degrees and actively abduct to 250 degrees.  External rotation with the elbow at the side was 20 degrees, and internal rotation was to the L1 vertebrae.  He had sensation to light touch throughout his left upper extremity.  Rotator cuff strength was fairly normal.

On January 2011 VA examination, the Veteran denied any accident, injury, or fall, and simply reported his left shoulder disability was getting progressively worse.  He also said he underwent an arthroscopic shoulder surgery for a rotator cuff tear in October 2010.  He endorsed pain, stiffness, and locking of the shoulder.  He treated his symptoms with hydrocodone as needed, about every six hours.  He said he had a good response to such treatment.  He also reported flare-ups twice a week, lasting two hours, caused by activity or overhead positioning and productive of mild pain.  He estimated that such flare-ups mildly impaired his daily activities.  He denied any episodes of dislocation, inflammatory arthritis, benign or malignant cancer, or the use of prosthesis.  He did, however, report that overhead activities caused pain and popping.  On physical examination, the examiner noted painful range of motion in the left shoulder.  There was no evidence of ankylosis.  Flexion and abduction were both to 180 degrees, and both external and internal rotation were to 90 degrees, with no change on repetitive testing.  After the first range of motion test, left shoulder pain and fatigue were noted, but there was no objective evidence of weakness, lack of endurance, incoordination, edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  After the fifth range of motion test, the Veteran continued to exhibit left shoulder pain and fatigue only, with no additional notation of functional impairment.  A left shoulder X-ray was abnormal, indicating acromioclavicular (AC) osteophyte spurs with soft tissue prominence superiority and mild AC degenerative changes.  No related scars were found.

January 2011 VA records show the Veteran was doing "fairly well."  His left shoulder pain was improving, and he had full range of motion in his shoulder.  Neurovascular function was primarily intact in the left upper extremity.  In March 2011, the Veteran's left shoulder was doing "quite well," with a report of a "twinge" when rolling over in the bed on night, but otherwise showing much improvement postoperatively.  He reported essentially no pain.  He claimed all sensation was intact in the left upper extremity, and had active elevation to 170 degrees bilaterally and active abduction to 160 degrees bilaterally.  In June 2011, he had no pain and full range of motion without complaints.  

On September 2011 VA examination, the Veteran reported that he had a car accident in September 2010, underwent physical therapy for over a year with cortisone injections, and finally had left shoulder surgery.  Afterwards, he said the pain and range of motion improved, but he could not scratch his mid-upper back.  However, he states that his left shoulder is "100% better" and was back to its state before the accident.  He reported working in construction and seamless gutters for four years, and prior to that, at Walmart.  He said work is still hard because of his left shoulder disability.  Symptoms reported included pain, stiffness, deformity, swelling, and mild flare-ups every week lasting minutes at a time.  Weather changes, prolonged positioning at over 45 degrees of flexion or abduction with internal rotation, overhead work for more than five minutes, or lifting and carrying loads over 45 pounds caused his flare-ups.  There were no constitutional symptoms of arthritis or incapacitating episodes of such.  On physical examination, there was no bone loss found or recurrent dislocation.  Inflammatory arthritis was noted, with no extraarticular manifestations.  The examiner noted left shoulder crepitus, deformity, tenderness, and guarding of movement.  Range of motion testing showed left shoulder flexion and abduction to 180 degrees, with internal and external rotation to 90 degrees.  There was objective evidence of painful motion.  On repetitive testing, the examiner noted that the Veteran's pain caused 10 degrees additional limitation to flexion and abduction and internal rotation.  There was no joint ankylosis.  The examiner noted that, in comparison, the left shoulder is held higher than the right due to muscles tightening, perhaps from the surgery.  The left AC joint was also higher than the right, and there was crepitance with pain half the time on range of motion testing.  In addition, with abduction, flexion, and internal rotation on isometric and hypertonic motion testing, the AC joint popped out briefly with pain.  X-ray and MRI images showed minimal degenerative changes in the AC joint.  The Veteran reported no days lost from work in the prior 12 months.  The examiner indicated his left shoulder disability would not impair his ability to do chores, shop, travel, feed, bath, dress, go to the bathroom, or groom.  However, it was felt to cause mild impairment to exercise and moderate impairment to sports activities.

On January 2013 VA examination, the Veteran reported that his left shoulder pain resolved since his surgery, but that his range of motion was decreased.  He said he was having an easier time at work since his surgery.  He also reported that his left shoulder was exacerbated by a 2009 motor vehicle accident.  He denied any flare-ups that impact the function of his left shoulder.  Range of motion testing showed left shoulder flexion and abduction to 180 degrees, without objective evidence of pain.  There was no change on repetitive testing.  The examiner noted functional loss due to less left shoulder movement than normal.  Muscle strength was normal, and there was no sign of ankylosis.  The Veteran did test positive on a lift-off subscapularis test, indicating weakness.  The examiner noted a history of mechanical symptoms such as clicking or catching.  However, there was no history of recurrent dislocation or subluxation of the glenohumeral joint.  There was also no evidence of instability.  A cross-body adduction test was negative, and the Veteran had not had a total shoulder joint replacement.  

At the May 2015 hearing, the Veteran reported that there had been no treatment for his left shoulder other than minor physical therapy exercises since the January 2013 VA examination.  He reported limited range of motion, specifically in internal rotation.  He also said he cannot lift heavy objects to a certain point, and after holding them for too long, his shoulder begins to swell and become sore.  It also hurts when he rolls over it at night, and wakes him.  He also indicated that he had to give up a job he was doing hanging gutters because he was unable to lift the ladders needed.  At the time, he was unemployed.  He alleged that the January 2013 VA examination did not accurately describe his shoulder disability because it was done in the morning and his disability gets worse as the day goes on, becoming progressively stiffer. 

At the outset, the Board has considered whether the other Codes for rating shoulder disability (5200, 5202, and 5203) apply in this situation.  However, as nothing of record suggests the Veteran has the requisite pathology under those Codes (i.e., ankylosis, impairment of the humerus, and impairment of the clavicle), they do not apply here.  In so finding, the Board is cognizant of the fact that the September 2011 VA examination report contains a notation of a left shoulder deformity and the examiner reported that the left shoulder was held higher than the right, perhaps due to surgery.  While moderate or marked deformity due to malunion of the humerus is compensable under Code 5202, nothing indicates that the Veteran has a deformity that is related to impairment of the humerus as required under Code 5202.  The examiner specifically noted that there was no bone loss or recurrent dislocation.  Thus, there is no basis for applying that Code to the Veteran's disability.  

A review of the evidence shows that at no point during the period on appeal has the Veteran's left shoulder motion warranted a higher rating under Code 5201 because at no time has it been shown to be limited to midway between his side and shoulder.  For the most part, particularly post-surgery, the Veteran has had full range of motion in his left shoulder with no additional limitation due to subjective factors.  At the very most, he has been shown to have abduction limited to 85 degrees, which is decidedly not midway between the side and shoulder level.  At no other point does the evidence show either flexion or abduction limited below 90 degrees.  Indeed, the Veteran's complaints regarding limited motion primarily involve overhead positioning or activity.  Moreover, even considering that the Veteran has reported swelling, pain, progressive worsening throughout the day, and the fact that he has been found to have weakness and a history of mechanical symptoms, the preponderance of the evidence is against a finding of such symptoms causing additional functional loss under DeLuca.  Though the Veteran suggested during his hearing, that VA examinations conducted at one time of day may not reflect his disability at its worst, given that his ranges of motion documented in the record are primarily full and the only abnormal studies are still fall far from the limitation required for a higher rating, the evidence does not suggest that such additional symptoms could cause functional impairment equivalent to that contemplated by a 30 percent rating under Code 5201.  Therefore, a higher rating is not warranted.

The Board has also considered and acknowledged that the Veteran alleged additional symptoms in his March 2013 substantive appeal, including left arm numbness and left hand burning and tingling sensations, with loss of gripping power.  However, the Board finds it significant that there is no clinical evidence of such symptoms, and they have never been reported prior to that moment or since then.  Notably, his May 2015 hearing testimony failed to mention such symptoms when describing his disability.  Significantly, the January 2013 VA examination report also expressly indicates that, aside from the orthopedic symptoms and pathology noted therein, no additional pertinent pathology was found.  Moreover, the Veteran specifically denied any further treatment for his left shoulder disability since the January 2013 VA examination aside from physical therapy.  Therefore, there is no evidentiary basis for awarding a separate rating for neurological manifestations of the Veteran's left shoulder impingement syndrome with rotator cuff tear.  Similarly, the Board also acknowledges that the Veteran has been diagnosed with degenerative changes of the left shoulder, confirmed by MRI findings.  However, as his service-connected disability does not include arthritis, it is not for consideration in the present rating.  Even assuming arguendo that it was, degenerative arthritis, under Code 5003, would be rated based on the same Code, 5201, for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Code 5003. 

The Board also notes that, under 38 C.F.R. § 3.400(o)(2), VA provides for the preservation of an effective date up to one year prior to the date of an increased rating claim to accommodate for the fact that Veterans may not immediately file a claim upon finding their disability has become worse.  Therefore, the Board has also considered whether there is any evidence in the year prior to the date of claim which suggests that the Veteran's disability worsened and thereby warrants a higher rating prior to his "staged" temporary total rating (i.e., from December 22, 2009 to October 6, 2010).  However, as described above, records from that time indicate, at the very most, that his left shoulder motion was limited to the shoulder level (in January and June 2010); nothing during that period indicates limitation to midway between the side and shoulder level.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's left shoulder impingement syndrome with rotator cuff tear manifests as limited motion and associated pain, weakness, swelling, and mechanical symptoms.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Even assuming arguendo that they were not, the Veteran has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

Finally, the Board has also considered whether an implicit claim for a total disability rating based on individual unemployability due to service connected disabilities (TDIU) has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In so doing, it acknowledges that the Veteran alleged in his March 2013 substantive appeal that he was no longer able to perform his usual work due to his left shoulder disability, and that he was forced to apply for vocational rehabilitation through VA.  However, this allegation notably does not allege that he is totally unemployable due to his left shoulder disability, and at his May 2015 hearing he reported that he continued to work mowing lawns part-time (about 10 to 15 hours per week), and indicated that such work was enough to maintain a degree of solvency.  Therefore, the Board finds that the matter of whether the Veteran is totally unemployable (i.e., unable to follow or obtain substantially gainful unemployment) is not raised by the record.  See id.
Accordingly, having found that the preponderance of the evidence is against the Veteran's claim, the Board finds that the benefit of the doubt rule does not apply here, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


